Citation Nr: 1008372	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted the Veteran's service connection 
claim for PTSD at a 50 percent disability rating.

This case previously reached the Board in June 2009.  At that 
time, the current higher rating claim at issue was remanded 
for further development.  However, in the same decision, the 
Board confirmed the RO's prior denial of the Veteran's 
request to reopen his service connection claim for a skin 
disorder of the hands and feet.  Only the PTSD issue remains 
for appellate review.

The Board acknowledges that the in his April 2006 VA Form 9, 
the Veteran raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to his service-connected PTSD.  The Board acknowledges 
the recent decision in Rice v. Shinseki, which held that a 
request for a TDIU, whether expressly raised by the Veteran 
or reasonably raised by the record is not a separate 
"claim" for benefits, but rather, can be part of a claim 
for increased compensation.  See 22 Vet. App. 447, 453-54 
(2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran 
is unemployable due to a disability for which an increased 
rating is sought, part and parcel with the increased rating 
claim is the issue whether a TDIU is warranted as a result of 
that disability.  Id.  In this case, the issue of TDIU was 
fully adjudicated by the agency of original jurisdiction 
(AOJ) in November 2006, during the pendency of this appeal.  
The Veteran has not appealed the TDIU decision, and as such 
the issue of TDIU is not before the Board at this time.




FINDINGS OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by such as symptoms as avoidance of activities, 
places, or people, diminished interest, or participation, in 
significant activities, feelings of detachment from others, 
irritability, difficulty concentrating, hypervigilance, sleep 
difficulties, angry, exaggerated startle response and GAF 
scores ranging from 45 to 61.  The Veteran's PTSD 
demonstrates occupational and social impairment with reduced 
reliability and productivity, but does not demonstrate 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). The duty to notify was accomplished by way 
of the VCAA letter from the AOJ to the Veteran dated in 
January 2005.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his initial claim; 
(2) informing him about the information and evidence the VA 
would seek to provide; and (3) informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Furthermore, the May 2008 letter from the AOJ further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran with all general VCAA 
notice prior to the March 2005 determination on appeal.  But 
in Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) clarified that in these situations the VA does 
not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure the Veteran receives 
(or since has received) content-complying VCAA notice, 
followed by readjudication of his claims, such that he is 
still provided proper due process.  In other words, he must 
be given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending the 
Dingess notice letter by readjudicating the case by way of 
the October 2008, and the February, March, and December 2009 
SSOCs.  Therefore, since the VA cured the timing error and 
because the Veteran did not challenge the sufficiency of his 
notice, the Board finds that the VA complied with its duty to 
notify.  In essence, the timing defect in the notices has 
been rectified by the latter readjudications.  In addition, 
the Veteran has never alleged how any timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

However, with regard to content, it is noted that the claim 
at issue stems from an initial rating assignment.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA-
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is the VA's obligation to explain why 
this is not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104, 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.

Applying the above analysis to the present case, the Veteran 
does not contend, nor does the evidence show, any 
notification deficiencies with respect to content that have 
resulted in prejudice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

In fact, with respect to content, the AOJ actually provided 
the Veteran with downstream Dingess notice in a May 2008 
letter pertaining to the disability rating and effective date 
elements of his claim.  Further, after the Veteran filed an 
NOD as to a higher initial rating for PTSD, the additional 
notice requirements described within 38 U.S.C. §§ 5104, 7105 
were met by the March 2006 SOC and subsequent SSOCs.  
Specifically, these documents provided the Veteran with a 
summary of the pertinent evidence as to his claim, a citation 
to the pertinent laws and regulations governing a higher 
rating for his PTSD, and a summary of the reasons and bases 
for the AOJ's decision to deny a higher rating for PTSD.  
Therefore, the Veteran has not met his burden of establishing 
any prejudice as to notice provided for the downstream 
initial rating and effective date elements of his claim, such 
that there is no prejudicial error in the content of his VCAA 
notice.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured VA 
treatment records, and three VA medical examinations.  The 
Veteran has submitted personal statements, a spouse 
statement, and private medical evidence.  In addition, in his 
April 2006 substantive appeal (VA Form 9), the Veteran 
indicated that he was in the process of applying for Social 
Security Administration (SSA) benefits.  The AOJ attempted to 
contact the SSA and was informed that the SSA did not have 
any medical evidence on file; therefore, the VA has complied 
with its duty to assist in attempting to obtain any relevant 
federal SSA records.  See 38 C.F.R. § 3.159(c)(2).  The 
Veteran has not provided authorization for the VA to obtain 
any additional private medical records, nor has he indicated 
that such records exist.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

Furthermore, the Board is also satisfied as to substantial 
compliance with its June 2009 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  At that time, the Board 
remanded the Veteran's claim to the Appeals Management Center 
(AMC) to request that the Veteran be requested to identify 
any relevant treatment for his PTSD, and for the AOJ to 
obtain any records identified.  The Board also remanded the 
claim for a VA psychiatric examination regarding the current 
severity of the Veteran's PTSD.  The AOJ then complied with 
the Board remand in July 2009 by requesting that the Veteran 
notify the VA of any current treatment records, and also by 
obtaining the Veteran's most recent VA medical treatment 
records dating up to June 2008.  The Veteran also submitted a 
current treatment assessment provided by Dr. M. Young, Ph.D., 
a fee contractor with the Shreveport Veterans Center.  The 
Veteran was provided with the requested VA psychiatric 
examination in September 2009, and the AOJ then proceeded to 
readjudicate his claim in light of the new evidence obtained 
in December 2009.  Therefore, the Board's remand directives 
have been complied with.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for right knee disability, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (October 28, 2004) until the 
present.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his disabilities have been 
more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A rating of 50 percent under the general rating formula for 
mental disorders is appropriate when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id).  

The requirements of a 100 percent rating under Diagnostic 
Code 9411 are:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis- Higher Initial Disability Rating for PTSD

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  
This 50 percent rating is effective from October 28, 2004, 
the date that the Veteran first applied for service 
connection for his PTSD.  The Veteran is currently seeking a 
higher rating.

The Board notes that various VA medical examiners have 
indicated that the Veteran experiences PTSD, a depressive 
disorder, as well as other mental health issues.  
Furthermore, as noted by the Veteran's representative in the 
February 2010 Informal Brief of Appellant in Appealed Case, 
the September 2009 VA examiner diagnosed the Veteran with 
schizoid personality disorder and stated that the Veteran's 
"severe personality disorder is independently responsible 
for impairment in psychosocial adjustment and a lowered 
quality of life."  When it is not possible to separate the 
effects of the service-connected condition versus a 
nonservice-connected condition (such as a personality 
disorder), 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the Veteran's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 
Fed. Reg. 52,698 (1996)).  While the September 2009 examiner 
clearly indicates that the Veteran's is experiencing mental 
disorders beyond PTSD which are also responsible to some 
extent for the Veteran's disabilities, the Board declines to 
attempt to separate the effects of any other mental disorders 
which the Veteran may be experiencing in determining the 
Veteran's disability rating.  Consequently, the Board will 
consider all the Veteran's psychiatric symptoms together 
without attempting to differentiate between distinctly 
diagnosed psychiatric disorders.

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

The Veteran was first provided with a VA psychiatric 
examination for his PTSD in January 2005.  The examiner 
reviewed the Veteran's claims file, wife's statement, noted 
his history, and examined the Veteran.  In reviewing the 
affects of PTSD on the Veteran's life, the VA psychiatric 
examiner noted that the Veteran experienced "mild 
impairment" in regards to his work with offshore oil rigs.  
The Veteran experienced "moderate impairment" in regards to 
his family life, maintaining his marriage and relationships 
with his brother step-children and step-grandchildren.  The 
Veteran experienced "severe impairment" in regards to his 
social life with no close friends except for one former 
coworker.  The examiner also noted that the Veteran's had 
"lost interest and quit hunting and fishing six years [prior 
to the examination]."  There was some mild evidence of 
suicidal and homicidal ideation in that occasionally the 
Veteran experienced thoughts of assaulting other people, as 
well as not wanting to live about once a month.  The 
Veteran's speech was well-modulated and non-pressured.  He 
had logical and linear thought and the content of his speech 
was appropriate to the topic but "often vague and unclear."  
There was also some impairment of long-term memory.  The 
Veteran's affect was restricted with panic symptoms, and 
disturbed sleep, but his impulse control was fair.  The 
examiner concluded that the Veteran's symptoms warranted a 
GAF of 55 (indicating moderate symptoms).  

The Veteran was given another VA psychiatric examination in 
March 2007.  There was evidence of "chronic, daily, and 
severe anxiety," as well as "suicidal thoughts but no 
suicidal gestures or attempts."  The Veteran reported having 
retired at age 62.  He also continued to have trouble 
sleeping.  The Veteran continued to maintain his family 
relationships, but there was no evidence of other social 
relationships.  The Veteran was assessed as having "poor 
impulse control."  It was noted that after retirement the 
Veteran was "finding it increasingly difficult to occupy 
himself without lashing out at others."  The Veteran's 
hygiene was good, with "good orientation to person, place, 
time, and purpose."  His memory was fair, but his attention 
and concentration were assessed as "fair to poor."  His GAF 
was assessed as having dropped to 45 (indicative of severe 
symptoms).  

Finally, the Veteran was given his most recent VA psychiatric 
examination in September 2009.  At this examination, the 
Veteran indicated that he was still married, but that he did 
not have any friends.  He was casually dressed with a blunted 
affect and oriented to person, time, and place with mild to 
moderate memory impairment.  He also revealed "an 
exaggerated startle response, hypervigilance, concentration 
difficulties, angry and irritable outbursts, and sleep 
difficulties."  The examiner further indicated that his PTSD 
caused mild to moderate effects on his ability to secure and 
maintain employment.  The Veteran's appearance was noted as 
being "casual, neat, and clean."  The Veteran also reported 
"being forgetful and trouble staying focused."  The Veteran 
continued to report problems sleeping.  The examiner also 
noted that the Veteran was not experiencing suicidal or 
homicidal ideation, but that he did occasionally think of 
"knocking someone on the head when they make him angry."  
However, the examiner noted that the Veteran has not acted on 
these impulses.  The Veteran reported having retired from 
working on the oil field.  At this point, the Veteran was 
again given a GAF score of 55.

As such, a review of the VA psychiatric examinations 
indicated that the Veteran's PTSD disability level was 
generally consistent, despite a variance in the GAF scores of 
between 45 and 55.  The Veteran's PTSD was consistently noted 
as manifesting with social isolation, as well as a reduced 
interest in his hobbies (in this case hunting and fishing).  
The examiners have also consistently noted the Veteran's 
difficulties with sleeping, and his difficulties with anger.  
The examinations have also noted some consistent suicidal 
ideation, but without an indication that the Veteran is an 
actual danger to himself or others.  As such, the VA medical 
examinations have described a relatively similar set of 
manifestations of his PTSD.

In addition to his VA medical treatment examinations, there 
are also treatment records provided by Dr. Young, Ph.D. who 
has been treating the Veteran over the course of the appeal.  
In a letter submitted in November 2008, Dr. Young indicated 
that the Veteran's PTSD manifested symptoms such as emotional 
numbness, hypervigilance, and exaggerated startle response.  
The Veteran was also noted as experiencing "explosive anger 
or rage, emotionally numbing, social isolation, diminished 
interest in hobbies, estrangement from others, sleep 
disturbance and night terrors."  Dr. Young submitted an 
additional letter dated in August 2009, indicating that the 
Veteran experiences mood swings, emotional numbness, 
impairment of thought processes and cognitive function, and 
impaired concentration and task completion.

The Veteran's representative in the February 2010 Informal 
Brief of Appellant in Appealed Case noted that there was a 
disparity in the September 2009 VA psychiatric examiner's 
findings and the medical treatment records provided by Dr. 
Young.  In particular, the Veteran's representative has 
pointed to Dr. Young's August 2009 statements that the 
Veteran "lives on the fringes of society," and that the 
Veteran "experiences a dramatic lowering of his quality of 
life due to his PTSD symptoms."  

The Board notes that a disability rating based on a mental 
disorder "shall be based on all of the evidence that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination."  See 38 C.F.R. § 4.126.  
Furthermore, the Board notes that "[d]ifferent examiners, at 
different times, will not describe the disability in the same 
language...  It is the responsibility of the rating specialist 
to interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."  38 C.F.R. 
§ 4.2.  Although there is some difference in the descriptive 
terms used by the VA psychiatric examiners and Dr. Young, the 
manifestations of the Veteran's PTSD are notably similar in 
indicating the Veteran's level of social isolation, emotional 
numbness, and lack of motivation for recreational activities 
as well as his difficulty with anger and mood, and his 
difficulty sleeping.  However, the VA medical examinations 
have all acknowledged similar manifestations when noting the 
Veteran's social isolation and diminished motivation, and 
difficulties with sleep and anger.  As such, the Board does 
not find a wide variance in the degree of the Veteran's PTSD 
as it is described by Dr. Young and the VA medical 
examinations.

In regards to VA medical treatment records from the appeal 
period, in March 2007, the Veteran reported symptoms 
consistent with his VA psychiatric examinations such as 
problems with sleep and controlling his anger.  Later, in 
August 2007, the Veteran reported similar symptoms of anger 
and not participating in his hobbies.  In June 2008, a VA 
social worker again noted the Veteran's problems with sleep, 
anger, isolation and not participating in his hobbies.

In reviewing the disability rating for the Veteran's PTSD, 
the Board also acknowledges the Veteran's statements.  In his 
April 2006 substantive appeal (VA Form 9), the Veteran 
indicated that he was having nightmares and trouble sleeping.  
He also indicated that he would check the locks several times 
a night.  The Board also acknowledges the Veteran's spouse's 
statement which indicated that the Veteran experienced 
trouble sleeping and also had problems with anger.

Furthermore, the Board acknowledges that the Veteran's GAF 
score has been rated at the following: in January 2005 at 55, 
in March 2006 at 70, in March 2007 at 45, in March 2007 at 
61, in April 2007 at 55, in August 2007 at 55, in June 2008 
at 60, and in September 2009 at 55.  The Board chooses at 
this time to disregard the March 2006 score as an apparent 
statistical outlier, perhaps due to an unusually high level 
of functionality at the time of the rating.  As a GAF of 70 
is indicative of only mild PTSD and this is the highest GAF 
score awarded to the Veteran disregarding it only helps the 
Veteran's claim of entitlement to a higher rating.  As such, 
the Board is provided with a series of GAF scores of between 
45 and 61, indicative of between serious and moderate 
symptoms.  Nevertheless, despite the variations in the 
Veteran's GAF scores which are likely the results of 
particular variations in the Veteran's PTSD at particular 
points in time, the Board notes that the Veteran's PTSD 
symptomatology as related both by the VA medical 
examinations, treating physicians, the Veteran's spouse, and 
the Veteran himself has been consistently described as 
causing similar manifestations of:  social isolation, 
diminished motivation, difficulty sleeping, and difficulty 
controlling his anger.

As such, the Veteran's reported symptomatology has remained 
generally consistent over the appeal period.  The VA medical 
examiners have consistently noted that the Veteran evinces 
flattened affect, and that he experiences impairments in 
short and long-term memory with impaired abstract thinking.  
The Veteran's repeated difficulties with his temper shows 
that the Veteran experiences disturbances of motivation and 
mood, and his social isolation shows that the Veteran has 
difficulty establishing and maintaining effective work and 
social relationships.  These are all factors to be considered 
in awarding a 50 percent rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  Therefore, the Board concludes that the 
Veteran's PTSD merits a 50 percent disability rating.  In 
reaching this conclusion, the Board notes that the Veteran 
does not exhibit all of the symptoms consistent with a 50 
percent rating, such as circumstantial, circumlocutory, or 
stereotyped speech; nevertheless, giving the Veteran the 
benefit of the doubt required by 38 C.F.R. § 4.3, the 50 
percent rating is appropriate.  

The Veteran's PTSD, however, does not warrant a rating 
greater than 50 percent.  To rate the Veteran at 70 percent, 
Diagnostic Code 9411 directs the rater to consider whether 
the Veteran has experienced occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, "due 
to such symptoms as:" suicidal ideation; obssessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); special disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work like 
setting); an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  As such, the Board 
considers not only the symptoms related, but all the symptoms 
as well as their effects on the Veteran's social and work 
situation.  See Mauerhan, supra.  In this case, there has 
been some evidence of suicidal ideation, and an inability to 
establish effective relationships; however, the record does 
not show that the Veteran experiences obsessional rituals 
which interfere with routine activities, or that his speech 
is intermittently illogical, obscure, or irrelevant, or that 
the Veteran experiences near-continuous panic or depression 
which affects his ability to function independently 
appropriately and effectively, or impaired impulse control 
with periods of violence.  There has also been no evidence 
that the Veteran neglects his personal appearance or hygiene.  
The Veteran has also successfully maintained relationships 
with his spouse and immediate family as well as a treatment 
schedule for his PTSD for the appeal period.  Therefore, the 
Veteran's PTSD does not manifest occupational and social 
impairment with deficiencies in most areas.  As such, the 
disability picture presented by the record does not rise to 
the level of 70 percent disabling.  Finally, the record does 
not show a disability level approaching total occupational 
and social impairment required for a 100 percent disability 
rating.  There is no indication that the Veteran exhibits 
total occupational and social impairment.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an initial disability rating in excess of 50 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.3.

The Board adds that it does not find that the Veteran's 
service-connected PTSD on appeal should be increased for any 
other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Rating for Veteran's PTSD 

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008).  First, the AOJ or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the AOJ or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the Rating Schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
impairment caused by Veteran's PTSD is clearly contemplated 
by Diagnostic Code 9411.  The Board does note that the 
Veteran is not currently employed.  However, the Veteran has 
not presented any objective evidence to show that his PTSD 
interfered with his employment.  As such, his level of 
impairment is within the range contemplated by the rating 
criteria, which reasonably describes his PTSD symptomatology.  
Furthermore, the VA medical examination of September 2009 
examiner indicated that the Veteran retired due to age, and 
that his PTSD did not cause any occupational impairment.  
There is also no evidence of exceptional or unusual 
circumstances, such as hospitalization during the appeal 
period, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Thus, there is 
no evidence to support referring this case for an 
extraschedular evaluation.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


